Citation Nr: 1744674	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial compensable rating for left knee patellar tendonitis and osteoarthritis.

2.  Entitlement to an initial compensable rating for right knee patellar tendonitis and osteoarthritis.

3.  Entitlement to an initial compensable rating for left ankle Achilles tendonitis.

4.  Entitlement to an initial compensable rating for right ankle Achilles tendonitis and osteoarthritis.

5.  Entitlement to an initial rating in excess of 10 percent prior to May 23, 2017, and in excess of 20 percent thereafter, for thoracolumbar spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2013 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The November 2013 rating decision granted service connection for patellar tendonitis and osteoarthritis of each knee; and Achilles tendonitis and osteoarthritis of each ankle.  Each disability was evaluated as noncompensable and the awards were made effective November 1, 2013.  The February 2014 rating decision granted service connection for thoracolumbar strain, evaluated as 10 percent disabling, effective November 1, 2013.

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript of the hearing is associated with the claims file.

In a May 2017 Decision Review Officer decision, the Veteran was granted a rating of 20 percent disabling for the thoracolumbar spine disability, effective May 23, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to compensable ratings for his service-connected bilateral knee and ankle disabilities; and to a higher rating for his service-connected thoracolumbar spine disability.

Initially, it appears relevant treatment records are missing from the Veteran's claims file.  During the November 2015 Board hearing, the Veteran reported undergoing physical therapy through VA.  See Tr., p. 4.  The Veteran's VA treatment records also show that he underwent physical therapy.  See, e.g., November 2016 VA Treatment Record (noting Veteran completed physical therapy during the prior summer); April 2015 and May 2016 VA Treatment Records (noting physical therapy visits).  Certain VA treatment records, such as April 2015 and May 2015 notes, suggest that additional treatment records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system but not associated with the claims file.  It appears that the Veteran was treated at Eastern Connecticut Rehabilitation Centers through VA.  These records are relevant to the Veteran's increased rating claims and are not in the Veteran's claims file.  On remand, all outstanding VA treatment records should be obtained for consideration in the Veteran's appeal, including the relevant records scanned into the VISTA system from non-VA care providers.

The Veteran last underwent VA examination for his bilateral knee and ankle conditions in September 2013.  However, the September 2013 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  Moreover, the Veteran has reported that his right knee condition has worsened since the September 2013 VA examination.  See July 2016 VA Treatment Record.  Accordingly, another examination to assess the current severity of the knee and ankle disabilities is required.

The Veteran last underwent VA examination in relation to his back condition in May 2017.  The examiner opined that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time and with flare-ups.  However, the examiner stated that it was not possible, based on the available evidence and examination findings, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  As the examiner did not explain the basis for the conclusion that a non-speculative opinion could not be offered regarding functional limitations during flare-ups, further VA medical opinion should be obtained while the matter is on remand.  See Sharp v. Shulkin, No. 16-1388, 2017 U.S. App. Vet Claims LEXIS 1266 (Sep. 6, 2017).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain non-VA treatment records, including those from the Eastern Connecticut Rehabilitation Centers.

2.  Obtain any additional VA treatment records, including physical therapy records scanned into the VISTA system and VA treatment records dated from May 2017 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his knee; ankle and low back disabilities.

Include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  If it is not feasible to provide any of these findings, explain why this is so.

The examiner should determine whether the disability of the low back and each knee and ankle is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain and flare-ups.

If there are flare-ups, ask the Veteran to relate the extent of any limitation of motion during those episodes.  The examiner should opine whether the Veteran's reports are consistent with the disability shown on the examination.

5.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

